
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


HEALTH OPTIONS, INC.

INJECTABLE DRUGS AGREEMENT


--------------------------------------------------------------------------------

HEALTH OPTIONS, INC.

INJECTABLE DRUGS AGREEMENT

    THIS INJECTABLE DRUGS AGREEMENT (the "Agreement", including by this
reference any attached Exhibits and Amendments) is made and entered into on the
date set forth on the signature page below by and between the parties in
Article I of this Agreement.

    WHEREAS Health Options, Inc. ("HEALTH OPTIONS") is operating as a state
certified health maintenance organization in the state of Florida in accordance
with applicable laws; and

    WHEREAS HEALTH OPTIONS and HEALTH OPTIONS Affiliates offer certain Members
programs for the purchase of injectable drugs (the Program); and

    WHEREAS OptionMed, Inc. (referred to as "PHARMACY" herein) is willing to
provide services and supplies for the benefit of Members in accordance with the
terms of this Agreement;

    NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties agree to the following:

I.  PARTIES AND DEFINITIONS

    The parties to this Agreement are:

Health Options, Inc.
4800 Deerwood Campus Parkway
Jacksonville, FL 32246

a Florida corporation, and

OptionMed, Inc.
100 Corporate North, Suite 212
Bannockburn, Illinois 60015

    Definitions:

1.1Average Wholesale Price (AWP) means the wholesale price of a drug or supply
at the time of purchase as defined by the latest edition of the drug file
utilized by the Designated Administrator. The price shall be based on the
National Drug Code (NDC) number or the container from which the drug or supply
was dispensed. Health Options, Inc. will provide PHARMACY with forty-five (45)
days notice of any change in Designated Administrator or Average Wholesale Price
Drug Source.

1.2Copayment means the amount(s) required to be paid by a Member in accordance
with the requirements set out in the applicable Health Services Agreement.

1.3Covered Services means the benefits described and set forth in the Health
Services Agreement, including any endorsements and riders thereto, provided that
the Member is entitled to receive such benefits.

1.4Designated Administrator means the entity with which, HEALTH OPTIONS or
HEALTH OPTIONS Affiliate contracts to perform various services related to the
Program.

1.5Health Services Agreement means a HEALTH OPTIONS or HEALTH OPTIONS Affiliate
agreement which, by its terms, arranges for the delivery of Covered Services to
Members.

1.6HEALTH OPTIONS Affiliate means Blue Cross and Blue Shield of Florida, Inc.
and/or any entity certified to operate as an insurance company or as a health
maintenance organization that is affiliated with HEALTH OPTIONS or Blue Cross
and Blue Cross Blue Shield of

2

--------------------------------------------------------------------------------

Florida, Inc. by or through common ownership or control. (HEALTH OPTIONS shall
provide Provider with a current list of all such HEALTH OPTIONS Affiliates upon
written request.)

1.7Member means an individual or dependent of an individual who, as determined
by HEALTH OPTIONS, is eligible to receive services and supplies which are
Covered Services from PHARMACY by virtue of this Agreement and is properly
enrolled: (a) under a Health Services Agreement with HEALTH OPTIONS or a HEALTH
OPTIONS Affiliate; (b) under a Health Services Agreement with a health plan that
is participating in a national network, including Blue Cross and Blue Shield
organizations and health maintenance organizations; (c) under a self-insurance
agreement with HEALTH OPTIONS or a HEALTH OPTIONS Affiliate; (d) in another
health plan which has a reciprocity or other agreement with HEALTH OPTIONS or a
HEALTH OPTIONS Affiliate for the provision of health care services to its
members, each such member therefore being entitled to receive Covered Services
under a Health Services Agreement.

1.8Participating Physician means a physician who is authorized to provide
medical services to Members pursuant to a written agreement with HEALTH OPTIONS
or HEALTH OPTIONS Affiliate.

II.  INDEPENDENT RELATIONSHIP

2.1In the performance of the obligations of this Agreement, regarding any
services rendered to, or performed on behalf of, Members by either party or its
agents, servants or employees, each party is at all times acting and performing
as an independent contractor with respect to the other party, and no party shall
have or exercise any control or direction over the method by which the other
party shall perform such work or render or perform such services and functions.
It is further expressly agreed that no work, act, commission, or omission of any
party, its agents, servants or employees, pursuant to the terms and conditions
of this Agreement, shall be construed to make or render any party, its agents,
servants or employees, an agent, servant, representative, or employee of, or
joint venture with, the other party.

2.2PHARMACY hereby expressly acknowledges its understanding that this Agreement
constitutes a contract between PHARMACY and HEALTH OPTIONS, that HEALTH OPTIONS
is an independent corporation operating under a license with Blue Cross and Blue
Shield plans, permitting HEALTH OPTIONS to use the Blue Cross and/or Blue Shield
Service Mark in the State of Florida, and that HEALTH OPTIONS is not contracting
as an agent of the Association. PHARMACY further acknowledges and agrees that it
has not entered into this Agreement based upon representations by any person
other than HEALTH OPTIONS and that no person, entity, or organization other than
HEALTH OPTIONS shall be held accountable or liable to PHARMACY for any HEALTH
OPTIONS' obligations to PHARMACY created under this Agreement. This paragraph
shall not create any additional obligations whatsoever on the part of HEALTH
OPTIONS other than those obligations created under other provisions of this
Agreement.

III.  SERVICES AND SUPPLIES

3.1PHARMACY shall be a provider of services and supplies, for the benefit of
Members pursuant to the terms of this Agreement, and as specifically set forth
in detail in Exhibit "A" titled "Fee For Service Program Description".

3

--------------------------------------------------------------------------------



IV.  PROFESSIONAL JUDGMENT

4.1PHARMACY reserves the right to refuse to compound or dispense any
prescription in the exercise of its pharmacists' professional judgment;
provided, however, that PHARMACY shall remain solely liable to any and all
persons and/or entities resulting therefrom.

V.  ON-LINE PROCESSSING

5.1PHARMACY shall submit certain claims for Covered Services for Members
provided under this Agreement on-line (i.e. electronic) to the Designated
Administrator and the remainder of claims to HEALTH OPTIONS or HEALTH OPTIONS
Affiliate, all submissions in conformity with the applicable HEALTH OPTIONS
submission protocol then in effect.

5.2PHARMACY shall utilize on-line processing capabilities that are compatible
with the Designated Administrator.

VI.  REPRESENTATIONS OF PHARMACY

    PHARMACY represents and agrees:

6.1That it has and shall, during each term of this Agreement, maintain in full
force and effect, all licenses, permits, certifications, and other approvals
required under federal, state and/or local law in regard to providing services
in accordance with the Agreement.

6.2That all personnel who are employed by PHARMACY, directly or indirectly, to
compound, dispense or otherwise provide Covered Services in conformance with
this Agreement to Members possesses any and all licenses, permits,
certifications and regulatory approvals required by law; that all such personnel
shall perform only those services which they are legally authorized and all
local, state and federal licensing requirements, as well as national, state and
county standards professional ethics and practice as may be applicable.

6.3PHARMACY will promptly notify HEALTH OPTIONS of the loss of, or any material
limitation with respect to, any such license, permit, certification, or
regulatory approval.

VII.  TERM AND TERMINATION

7.1This Agreement shall become effective as of the effective date appearing on
the signature page hereof, and shall continue in effect until the date shown on
such signature page as the Initial Anniversary Date. Thereafter, this Agreement
shall continue in effect from year to year from such initial anniversary date
unless terminated by the mutual written agreement of the parties.
Notwithstanding the foregoing, and notwithstanding any other provisions of this
Agreement, either party may terminate this Agreement at any time by giving at
least ninety (90) days prior written notice of such termination to the other
party.

7.2Subject to the requirements of Sections 7.4 and 7.5 directly below, HEALTH
OPTIONS or PHARMACY may terminate this Agreement immediately at any time if the
other party fails to have all applicable licenses or the full amount of
insurance coverage required under the provisions of Article XII ("Insurance").
In addition, either party may terminate this Agreement immediately at any time
for cause. For purposes of this Agreement, "cause" shall include a material
breach of an obligation to be performed hereunder, or a finding that there was
fraud, and/or a conviction of a felony, by a party or any individual affiliated
with PHARMACY who provides or arranges the provision of services to Members.
Further, HEALTH OPTIONS may terminate this Agreement immediately at any time if
HEALTH OPTIONS determines that Member dissatisfaction exists with respect to
services provided by

4

--------------------------------------------------------------------------------

PHARMACY. Termination shall have no effect upon the rights and obligations of
the parties arising out of any transactions occurring prior to the effective
date of such termination.

7.3Right of Department of Insurance to Order Cancellation.  As required under
Florida Statutes §641.234, the Department of Insurance may order HEALTH OPTIONS
to cancel this Agreement, if it determines that the fees to be paid by HEALTH
OPTIONS are so unreasonably high as compared with similar contracts entered into
by HEALTH OPTIONS or as compared with similar contracts entered into by other
health maintenance organizations in similar circumstances, such that this
Agreement is detrimental to the subscribers, stockholders, investors, or
creditors of HEALTH OPTIONS. This agreement shall be canceled upon issuance of
such order by the Department pursuant to this section.

7.4As required under Florida Statutes §641.315, PHARMACY shall provide sixty
(60) days advance written notice to HEALTH OPTIONS and the Department of
Insurance at the addresses listed in the "notice" section of this Agreement
before canceling this Agreement with HEALTH OPTIONS for any reason. Nonpayment
for goods or services rendered by the PHARMACY to HEALTH OPTIONS or any of its
Members shall not be a valid reason for avoiding such 60-day advance notice of
cancellation. Upon receipt by HEALTH OPTIONS of a 60-day cancellation notice,
HEALTH OPTIONS may, if requested by the PHARMACY, terminate the contract in less
than sixty (60) days if HEALTH OPTIONS is not financially impaired or insolvent.

7.5As required under Florida Statutes §641.315, HEALTH OPTIONS shall provide
sixty (60) days' advance written notice to PHARMACY and the Department of
Insurance at the addresses listed in the "Notice" section of this Agreement
before canceling, without cause, this Agreement with PHARMACY, except in such
cases where a Member's health is subject to imminent danger.

7.6HEALTH OPTIONS and PHARMACY hereby acknowledge and agree that the provisions
of Sections 7.4 and 7.5 above do not relieve either party of any of its other
obligations under this Agreement that are not inconsistent with the foregoing,
including without limitation any obligation either party has to provide more
than sixty (60) days' notice of cancellation of this Agreement, to the other
party.

VIII.  PAYMENT TO PHARMACY

8.1HEALTH OPTIONS agrees to pay to PHARMACY the compensation set forth in
Exhibit "B" titled Compensation for those services described and set forth in
said Exhibit if such services are Covered Services and are provided pursuant to
this Agreement. When notification, or action on notification, of cancellation of
a Health Services Agreement is received or acted upon by HEALTH OPTIONS after
the requested cancellation date, HEALTH OPTIONS will utilize the date so
requested for purposes of determining coverage and calculating compensation due
under this Agreement.

8.2In the event of any overpayment, duplicate payment or other payment of an
amount in excess of that to which PHARMACY is entitled, HEALTH OPTIONS may, in
addition to any other remedy, and only to the extent allowed by applicable law,
recover the same by way of offsetting the amounts overpaid against current and
future amounts due to PHARMACY and/or seeking an immediate refund from PHARMACY
of the amount deemed by HEALTH OPTIONS to be an overpayment.

8.3Pursuant to Article V hereof, all claims must be submitted on-line within
fourteen (14) days of the date a Covered Service is provided by PHARMACY.
Failure to submit claims within fourteen (14) days may result in non-payment by
HEALTH OPTIONS for such Covered

5

--------------------------------------------------------------------------------

Services. PHARMACY acknowledges that Member shall not be liable for payment for
such claims which are not timely submitted. In the event that claim must be
submitted on 1500 claim form, PHARMACY must submit claim within thirty days
(30).

IX.  COPAYMENTS; OTHER CHARGES

9.1At the time of receipt of Covered Services, a Member may be required, in
accordance with applicable Health Services Agreements, to pay PHARMACY a
Copayment or other charge(s). The amount of such Copayment or other charge(s)
shall be the amount set out in the applicable Health Services Agreement.

X.  MEMBER NON-LIABILITY

10.1PHARMACY hereby agrees that in no event including, but not limited to,
non-payment by HEALTH OPTIONS, insolvency of HEALTH OPTIONS, or breach of this
Agreement, shall PHARMACY bill, charge, collect a deposit from, seek
compensation, remuneration or reimbursement from, or have any recourse against
any Member or persons other than HEALTH OPTIONS acting on the Member's behalf,
for services provided pursuant to this Agreement. This provision shall not
prohibit collection of supplemental charges or Copayments in accordance with the
terms of the applicable Health Services Agreement.

10.2PHARMACY further agrees that: (1) this provision shall survive the
termination of this Agreement regardless of the cause giving rise to termination
and shall be construed to be for the benefit of HEALTH OPTIONS' Members; and
that, (2) this provision supersedes any oral or written contrary agreement now
existing or hereafter entered into between PHARMACY and any Member or persons
acting on such Member's behalf.

XI.  COORDINATION OF BENEFITS

11.1PHARMACY agrees to cooperate fully with the coordination of benefits
procedures of HEALTH OPTIONS then in effect.

XII.  INSURANCE

12.1PHARMACY, at its sole cost and expense, shall procure and maintain such
policies of general and professional liability insurance and such other
insurance as shall be necessary to insure it and its employees against any claim
or claims for damages arising out of, or related to, alleged personal injuries
or death resulting from the performance or non-performance of services and
activities of PHARMACY or its employees, or the use of any facilities, equipment
or supplies provided by PHARMACY. Each of such policies shall be in amounts
acceptable to HEALTH OPTIONS. PHARMACY has furnished HEALTH OPTIONS with
reasonable proof of such insurance prior to execution of this Agreement and
shall notify HEALTH OPTIONS in writing at least thirty (30) days prior to the
termination or any reduction of such coverage. The failure to give such notice,
or the absence of such coverage, is grounds for immediate termination of this
Agreement.

XIII.  COOPERATION WITH COMPANIES

13.1PHARMACY agrees to cooperate with HEALTH OPTIONS fully in connection with
the conducting by HEALTH OPTIONS of its credentialing activities, peer review
activities, utilization management programs, drug use evaluation programs,
complaint resolution processes, and quality management programs which HEALTH
OPTIONS establishes to the extent that such programs relate to Covered Services
to be provided in accordance with this Agreement, and in connection with its
regular audit activities. In connection therewith,

6

--------------------------------------------------------------------------------

PHARMACY will allow employees, agents, and/or independent contractors retained
by HEALTH OPTIONS for the performance of such activities, access to records
pertaining to Members at reasonable times, consistent with applicable Florida
law. PHARMACY will comply with all reasonable requirements and policies of
HEALTH OPTIONS used in administering such activities and/or programs and,
further, shall comply with administrative policies and procedures that are used
by HEALTH OPTIONS in conducting their business operations. HEALTH OPTIONS shall
not be subject to liability to PHARMACY as a result of conducting such
activities or programs, provided that HEALTH OPTIONS have acted in good faith.

13.2PHARMACY agrees to comply with the specific Performance Standards set out in
Exhibit "C" titled Performance Standards.

13.3PHARMACY and HEALTH OPTIONS agree to make all reasonable efforts, consistent
with advice of counsel and the requirements of applicable insurance policies and
carriers, to coordinate the defense of all claims in which the other is either a
named defendant or has a substantial possibility of being named.

XIV.  MEMBER GRIEVANCE RESOLUTION PROCEDURES

14.1PHARMACY acknowledges that HEALTH OPTIONS, in and pursuant to their various
agreements with groups and individuals, have established a grievance resolution
procedure that provide a meaningful process for hearing and resolving disputes
arising thereunder. A copy of the applicable grievance resolution procedure will
be made available to PHARMACY upon request. The parties agree that any
complaint, grievance or claim asserted pursuant to such grievance resolution
procedure shall be resolved in accordance with such grievance resolution
procedure and that they will comply with reasonable requests from HEALTH OPTIONS
to assist in resolving such disputes and will comply with all final
determinations made through the grievance procedure.

XV.  DISPUTE RESOLUTION; ARBITRATION

15.1Both parties agree to meet and confer in good faith to resolve any
controversy or claim arising out of or relating to this Agreement or the breach
thereof; provided, however, that the foregoing shall in no way be construed in a
manner that would modify or limit the rights and obligations of the parties
under Section VII above with respect to termination of this Agreement. Unless
otherwise prohibited by law, any such controversy or claim which cannot be so
resolved shall be submitted to binding arbitration. Unless the parties agree in
writing to modify the procedure for such arbitration, the following procedure
shall be followed: Arbitration may be initiated by either party making a written
demand for arbitration on the other party within a reasonable time from the date
the claim, dispute, or controversy arose, but in no event later than the date
legal proceedings would be barred by the applicable statute of limitations. The
party making such demand shall designate a competent and disinterested
arbitrator in such written demand. Within thirty (30) days of that demand, the
other party shall designate a competent and disinterested arbitrator and give
written notice of such designation to the party making the initial demand for
arbitration. Within thirty (30) days after such notices have been given, the two
arbitrators so designated shall select a third competent and disinterested
arbitrator and give notice of the selection to both parties. If the two
arbitrators designated by the parties are unable to agree on a third arbitrator
within thirty (30) days, then upon request of either party such third arbitrator
shall be selected by a Circuit Judge in the county in which arbitration is
pending. The arbitrators shall then hear and determine the question or questions
in dispute, and the decision in writing of any two arbitrators shall be binding
upon the parties. The arbitration shall be held in the State of

7

--------------------------------------------------------------------------------

Florida at a location to be designated by the party not making the initial
demand for arbitration. Unless the parties otherwise agree, the arbitration
shall be conducted in accordance with the rules governing procedure and
admission of evidence in the courts of the State of Florida. Each party shall
pay its chosen arbitrator and shall bear equally the expense of the third
arbitrator and all other expenses of the arbitration, provided that attorney's
fees and expert witness fees are not deemed to be expenses of arbitration but
are to be borne by the party incurring them. Except as otherwise provided in
this Agreement, arbitration shall be governed by the provisions of the Florida
Arbitration Code.

XVI.  LISTING, ADVERTISING AND PROMOTION

16.1PHARMACY agrees that HEALTH OPTIONS may identify PHARMACY as a provider of
services and also agrees that they may advertise, publicize, and otherwise
promote the relationship with PHARMACY to potential and existing Members. HEALTH
OPTIONS (and HEALTH OPTIONS Affiliates, if applicable) may list the name,
address, telephone number of PHARMACY, and a description of its facilities and
services, in directories or other lists of providers of services.

Each party further agrees that, except as provided in the foregoing sentence,
the name, symbols, trademarks, trade names, and service marks of the other
party, whether presently existing or hereafter established, are proprietary; and
each party reserves to itself all rights. In addition, except as provided in the
first sentence hereof, neither party shall use the other party's name, symbols,
trademarks or service marks in advertising or promotional materials or otherwise
without the prior written consent of that party and shall cease any such usage
immediately upon written notice of the party or upon termination of this
Agreement, whichever is sooner.

8

--------------------------------------------------------------------------------



XVII.  MAINTENANCE AND INSPECTION OF RECORDS; CONFIDENTIALITY

17.1PHARMACY agrees to maintain adequate business and medical records in English
relating to the provision of Covered Services to Members during the term of this
Agreement for a period not less than seven (7) years of the record's creation.

17.2PHARMACY and HEALTH OPTIONS agree that all Member medical records shall be
treated as confidential so as to comply with all state and federal laws
regarding the confidentiality of patient records. However, HEALTH OPTIONS and
any HEALTH OPTIONS Affiliate, subject to applicable laws, shall have access to,
and shall have the right upon request to inspect and, at its own expense, copy,
at all reasonable times, any accounting, administrative, and medical records
maintained by PHARMACY pertaining to HEALTH OPTIONS, or any HEALTH OPTIONS
Affiliates, relating to Covered Services provided to Members, and to PHARMACY's
participation hereunder. In addition, PHARMACY will allow inspection of books
and records related to PHARMACY's dealings with under this Agreement by HEALTH
OPTIONS or a HEALTH OPTIONS Affiliate, by authorized state agencies, and by the
Department of Health and Human Services and the Comptroller General of the
United States or their duly authorized representatives; provided, however, that,
whenever feasible, PHARMACY shall notify HEALTH OPTIONS prior to releasing
information to any agency or entity other than HEALTH OPTIONS or HEALTH OPTIONS
affiliates.

17.3This section shall not be interpreted to place any obligation on PHARMACY
that would cause PHARMACY to act or otherwise be in violation of applicable
state or federal law.

17.4The parties recognize that they each have certain obligations imposed by
state and federal law regarding the use and disclosure of personally
identifiable medical information ("PIMI"), including but not limited to health
and financial information, provided to them about or collected by them from
individuals, including HEALTH OPTIONS members. To the extent that any such
information is provided by HEALTH OPTIONS to PHARMACY in order to facilitate
PHARMACY'S rendition of Covered Services, PHARMACY agrees to treat such
information as confidential information belonging to HEALTH OPTIONS, and to use
it only in the manner and for the purpose specifically permitted by HEALTH
OPTIONS or as otherwise is required by law. PHARMACY agrees that it is
prohibited from using and or disclosing confidential information in a manner
other than as permitted or required by this Agreement or required by law.
PHARMACY shall use appropriate safeguards to prevent use or disclosure other
than as permitted by this Agreement. PHARMACY shall ensure that its agents,
employees, representatives, business associates, and contractors comply with all
of such PHARMACY'S legal obligations regarding use or disclosure of PIMI of
Insureds, including, without limitation, the Health Insurance Portability and
Accountability Act and regulations promulgated thereunder ("HIPAA-AS") and the
Gramm-Leach-Bliley Financial Services Modernization Act ("GLB") and all
applicable regulations (state and federal) promulgated thereunder.
Notwithstanding the foregoing, PHARMACY expressly agrees that it will not, nor
will it permit, any employee, representative, agent, business associate, or
contractor, or any third party whose access to such information is acquired by
virtue of this Agreement, and/or PHARMACY'S performance pursuant to this
Agreement, to collect or use PIMI of Members except that PHARMACY will be
entitled to collect and use such information for the purpose of rendering
Covered Services pursuant to this Agreement. PHARMACY shall report to BCBSF any
use or disclosures not permitted by this Agreement about which PHARMACY becomes
aware. The provisions of this paragraph shall survive termination or expiration
of this Agreement.

9

--------------------------------------------------------------------------------



XVIII.  ACCESS TO MEDICAL RECORDS

18.1Until expiration of six (6) years after the furnishing of services pursuant
to this Agreement, PHARMACY shall make available, upon written request, to the
Secretary of the Department of Health and Human Services, to the Comptroller
General, or to any other applicable governmental authority, this Agreement and
books, documents and records of PHARMACY that are required by such authorities
in order to certify the nature and extent of costs incurred with respect to any
services furnished for which payments may be made under the Medicare and
Medicaid programs. If PHARMACY carries out any of the duties of this Agreement
through a subcontract, having a value or a cost of $10,000 or more over a twelve
month period, such subcontract shall incorporate by reference all terms and
conditions required of such a clause whereby, until expiration of six (6) years
after the furnishing of such services pursuant to such subcontract, the related
organization shall make available, upon written request, to the Secretary of the
Department of Health and Human Services, to the Comptroller General, or to their
duly authorized representatives, the subcontract, and the books, documents and
records of such organization that are necessary to verify the nature and extent
of costs incurred with respect to any services furnished for which payments may
be made under the Medicare or Medicaid programs. Further, PHARMACY specifically
acknowledges that, and agrees to inform any subcontractor who performs any of
the obligations of PHARMACY under this Agreement that, payments received under
this Agreement may, in whole or part, be Federal funds.

XIX.  ASSIGNMENT AND DELEGATION

19.1Neither party may assign any rights or delegate any duties or obligations
under this Agreement, or transfer this Agreement in any manner, without the
express written approval of a duly authorized representative of the other party,
and any such attempted assignment, delegation or transfer in violation of this
provision shall be void; provided, however, that HEALTH OPTIONS expressly
reserves the right to assign any and all of its rights, and to delegate any and
all of its duties and obligations hereunder, and to in any manner transfer this
Agreement, to a HEALTH OPTIONS Affiliate, provided that HEALTH OPTIONS shall
notify PHARMACY of any such assignment, delegation or transfer in writing at
least thirty (30) days prior thereto.

XX.  GENERAL PROVISIONS

20.1AMENDMENT:  This Agreement or any part of it may be amended at any time
during the term of the Agreement (as to Amendments, not Exhibits when the
Agreement first entered into) by mutual consent in writing of duly authorized
representatives of the parties, provided, however, that any change (including
any addition and/or deletion) to any provision or provisions of this Agreement
that is required by duly enacted federal or Florida legislation, or by a
regulation or rule finally issued by a regulatory agency pursuant to such
legislation, rule or regulation, will be deemed to be part of this Agreement
without further action required to be taken by either party to amend this
Agreement to effect such change or changes, for as long as such legislation,
regulation or rule is in effect.

20.2APPLICABLE LAW:  The validity of this Agreement and of any of its terms and
provisions, as well as the rights and duties of the parties hereunder, shall be
interpreted and enforced pursuant to and in accordance with the laws of the
State of Florida.

20.3ATTORNEY FEES: ENFORCEMENT COSTS:  Except in the case of arbitration
proceedings referred to above, or if the parties otherwise agree in writing, if
any permitted legal action or other proceeding is brought for the enforcement of
this Agreement, or

10

--------------------------------------------------------------------------------

because of an alleged dispute, breach, default or misrepresentation in
connection with any provision of this Agreement, the successful or prevailing
party or parties shall be entitled to recover reasonable attorney's fees, court
costs, and other reasonable expenses incurred in connection with maintaining or
defending such action or proceeding, as the case might be, including any such
attorney's fees, costs, or expenses incurred on appeal, in addition to any other
relief to which such party or parties may be entitled.

20.4BINDING EFFECT:  This Agreement shall be binding upon and inure to the
benefit of the parties, their successors, and their permitted assigns, unless
otherwise set forth herein or agreed to by the parties in writing.

20.5CONFIDENTIALITY OF CONTRACT TERMS AND MEMBER LISTINGS:  PHARMACY
acknowledges and agrees that the reimbursement rates paid by HEALTH OPTIONS, and
other aspects of this Agreement, including, without limitation, any and all
membership listings provided to Provider by HEALTH OPTIONS, are competitively
sensitive. PHARMACY will not disclose such rates, membership listings, and other
aspects of this Agreement, to third parties, except upon the prior written
authorization of HEALTH OPTIONS.

20.6ENFORCEABILITY:  In the event any provision of this Agreement is rendered
invalid or unenforceable by a valid Act of Congress or of the Florida
Legislature or by any regulation duly promulgated by officers of the United
States or of the State of Florida acting in accordance with law, or declared
null and void by any court of competent jurisdiction, the remainder of the
provisions of this Agreement shall remain in full force and effect.

20.7ENTIRE AGREEMENT: SIGNATURES REQUIRED:  This Agreement, which shall be
deemed to include all attachments, amendments, exhibits, addenda, and schedules,
if any, contains the entire Agreement between the parties. Any prior agreements,
promises, negotiations or representations, either oral or written, relating to
the subject matter of this Agreement and not expressly set forth in this
Agreement are of no force or effect. This Agreement will be effective and
binding on the parties only if the duly authorized signatures of the parties are
affixed hereto where indicated on the signature page below, and not otherwise.

20.8HEADINGS:  The headings of sections contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

20.9LIMITATIONS ON LIABILITY:  Although this Agreement contemplates services for
Members, the parties reserve the right to amend or terminate this Agreement
without notice to, or consent of, any such Member. Subject to the provisions of
Article X (Member Non-Liability for Payment), no persons or entities except for
HEALTH OPTIONS, HEALTH OPTIONS Affiliate and PHARMACY are intended to be or are,
in fact, beneficiaries of this Agreement; and its existence shall not in any
respect whatsoever increase the rights of any Member or other third party, or
create any rights on behalf of any Member or other third party vis-à-vis either
of the parties. Neither party shall be responsible for any act, omission, or
default of any hospital, physician or other independent contractor, or for any
negligence, misfeasance, malfeasance or nonfeasance of any other independent
contractor. No provision of this Agreement shall be deemed to constitute an
agreement by either party to indemnify or hold harmless any other person or
entity, whether or not a party hereto.

11

--------------------------------------------------------------------------------



20.10   NONDISCRIMINATION:  In carrying out their obligations under this
Agreement, Provider shall not discriminate against any Member on a basis of
race, color, religion, sex, national origin, age, health status, participation
in any governmental program (including Medicare), source of payment, membership
in a health maintenance organization, marital status, or physical or mental
handicap; nor shall PHARMACY knowingly contract with any person or entity which
discriminates against any Member on any such basis.
20.11
 
NON-EXCLUSIVITY:  The parties hereby acknowledge that this Agreement is not
exclusive, and that each party may freely contract with any other person, firm
or entity concerning the subject matter hereof.
20.12
 
SURVIVAL OF PROVISIONS UPON TERMINATION:  Any provision of this Agreement, which
requires or reasonably contemplates the performance of obligations by either
party after the termination of this Agreement shall survive such termination
unless otherwise specifically provided herein.
20.13
 
WAIVER OF BREACH:  Waiver of a breach of this Agreement shall not be deemed to
be a waiver of any other breach and shall not bar any action for subsequent
breach thereof.

XXI.  NOTICES

21.1Any notice required to be given pursuant to the terms and provisions of this
Agreement shall be in writing, postage prepaid, and shall be sent (by certified
or registered mail, return receipt requested, or by federal express or other
overnight mail delivery for which evidence of delivery is obtained by the
sender), to the address or addresses set forth below unless the sender has been
otherwise instructed in writing or unless otherwise provided by law. The notice
shall be deemed to be effective on the date indicated on the return receipt or,
if no date is so indicated, then on the date of the notice.

To PHARMACY:

OptionMed, Inc.
100 Corporate North Suite 212
Bannockburn, Illinois 60015

To Department of Insurance:

Bureau of Allied Lines
Room 637, Larson Building
200 East Gaines Street
Tallahassee, Florida 32399

To HEALTH OPTIONS:

Blue Cross and Blue Cross Blue Shield of Florida, Inc. and
Health Options, Inc.
Attn: Director of Pharmacy
4800 Deerwood Campus Parkway
Jacksonville, Florida 32246

With a copy to:

Health Options, Inc.
Attn: Legal Affairs
4800 Deerwood Campus Parkway
Jacksonville, Florida 32246

12

--------------------------------------------------------------------------------



XXII.  MEDICARE PROGRAM

22.1Exhibit "D" titled "Medicare+Choice Amendment," is hereby made part of this
Agreement and the parties hereby agree to be bound by its terms.

13

--------------------------------------------------------------------------------



    IN WITNESS WHEREOF, by placing their duly authorized signatures below, the
parties hereby execute this Agreement and agree to be bound by its terms.

Effective Date:           September 5, 2001         

Initial Anniversary Date:           September 4, 2002         

PHARMACY
(OptionMed, Inc.)

Signature:    
/s/ Rajat Rai

--------------------------------------------------------------------------------


 
 
Rajat Rai

--------------------------------------------------------------------------------

Name (Printed or Typed)
 
 
Chief Executive Officer, OptionMed, Inc.

--------------------------------------------------------------------------------

Title
 
 
September 5, 2001

--------------------------------------------------------------------------------

Date Signed
 
 
HEALTH OPTIONS
(Health Options, Inc.)
 
 
Signature:
 
 
/s/ Robert Forster

--------------------------------------------------------------------------------


 
 


--------------------------------------------------------------------------------

Name (Printed or Typed)
 
 
Robert Forster, M. D., V.P. Care and Network Management

--------------------------------------------------------------------------------

Title
 
 
September 5, 2001

--------------------------------------------------------------------------------

Date Signed
 
 

14

--------------------------------------------------------------------------------



A CONFIDENTIAL TREATMENT REQUEST PURSUANT TO RULE 24b-2 UNDER THE SECURITIES ACT
OF 1934, AS AMENDED, FOR CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN FIELD WITH
THE SECURITIES AND EXCHANGE COMMISSION. THE INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN SOUGHT HS BEEN DELETED FROM THIS EXHIBIT AND THE DELETED TEXT
REPLACED BY AN ASTERISK (*).

HEALTH OPTIONS, INC.

INJECTABLE DRUGS AGREEMENT


EXHIBIT "A"

FEE FOR SERVICE PROGRAM DESCRIPTION


    *

E–1

--------------------------------------------------------------------------------

A CONFIDENTIAL TREATMENT REQUEST PURSUANT TO RULE 24b-2 UNDER THE SECURITIES ACT
OF 1934, AS AMENDED, FOR CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN FIELD WITH
THE SECURITIES AND EXCHANGE COMMISSION. THE INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN SOUGHT HS BEEN DELETED FROM THIS EXHIBIT AND THE DELETED TEXT
REPLACED BY AN ASTERISK (*).

HEALTH OPTIONS, INC.

INJECTABLE DRUGS AGREEMENT


EXHIBIT "B"

COMPENSATION


I.  Fee for Service Payment Rate.

    *

E–2

--------------------------------------------------------------------------------



A CONFIDENTIAL TREATMENT REQUEST PURSUANT TO RULE 24b-2 UNDER THE SECURITIES ACT
OF 1934, AS AMENDED, FOR CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN FIELD WITH
THE SECURITIES AND EXCHANGE COMMISSION. THE INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN SOUGHT HS BEEN DELETED FROM THIS EXHIBIT AND THE DELETED TEXT
REPLACED BY AN ASTERISK (*).

HEALTH OPTIONS, INC.


INJECTABLE DRUGS AGREEMENT


EXHIBIT "C"

PERFORMANCE STANDARDS


    *

E–3

--------------------------------------------------------------------------------



HEALTH OPTIONS, INC.

INJECTABLE DRUGS AGREEMENT


EXHIBIT "D"


1  MEDICARE+CHOICE AMENDMENT


    Pursuant to Section 20.1 of this Agreement, this Medicare+Choice Amendment
is entered into between Health Options, Inc. ("HEALTH OPTIONS") and OptionMed,
Inc.

    WHEREAS, HEALTH OPTIONS is a Medicare+Choice organization offering one or
more Medicare+Choice Plans within certain service areas; and

    WHEREAS, PHARMACY is willing to offer programs for the purchase of
INJECTABLE drugs to HEALTH OPTIONS Medicare+Choice Members under one or more
such Plans.

    IT IS THEREFORE AGREED AS FOLLOWS:

1.Definitions:  The definition set out in Attachment 1 to this Medicare+Choice
Amendment shall apply whenever Covered Services under a Medicare+Choice Plan are
provided to a Medicare+Choice Member;

2.Compliance with HEALTH OPTIONS Medicare+Choice Administrative Policies and
Procedures:  PHARMACY shall use best efforts to comply with all current HEALTH
OPTIONS Medicare+Choice administrative policies and procedures and any new
policies or procedures which may be enacted by HEALTH OPTIONS and thereafter
furnished to Pharmacy. In the event PHARMACY cannot materially comply with any
such new policies or procedures furnished to Pharmacy, PHARMACY shall furnish
HEALTH OPTIONS with a written notice describing the specific policies or
procedure with which PHARMACY cannot materially comply. HEALTH OPTIONS agrees to
then furnish PHARMACY with information intended to, if needed, sufficiently
explain any such new policy or procedure and, if after review of such
information PHARMACY or HEALTH OPTIONS are unable to determine an acceptable
course of action to resolve the inconsistencies of their respective policies and
procedures, either party may terminate this Medicare+Choice Amendment after
providing at least ninety (90) days prior written notice to the other party.
PHARMACY also agrees to fully cooperate in any external review conducted by
appropriate Federal or State agencies. PHARMACY specifically agrees that it will
require each entity and/or individual with which PHARMACY contracts (provided
that such entity and/or individual is retained by PHARMACY to provide services
or other activities in conformity with this Agreement) to also specifically
agree that such entity or individual is also under this duty to so comply with
HEALTH OPTIONS Medicare+Choice administrative policies and procedures.

3.a.UR/QI and Encounter Data Programs:  HEALTH OPTIONS shall establish a
Medicare+Choice Utilization Review and Quality Assessment and Improvement
program ("UR/QI Program") which shall seek to assist in the delivery of quality
health care services which are considered medically necessary for
Medicare+Choice Members. Further, HEALTH OPTIONS shall establish a
Medicare+Choice Encounter Data program ("Encounter Data Program") which shall
seek to assist in the efficient and effective collection of data. PHARMACY
agrees to cooperate with these UR/QI and Encounter Data Programs (and with any
independent organization retained under any such program), to abide by decisions
resulting from review under these programs and with other aspects of this
program, subject to rights of appeal as provided directly below.

b.It is specifically acknowledged that the UR/QI Program will incorporate and
meet standards and guidelines outlined in the Quality Improvement System for
Managed Care ("QISMC").

E–4

--------------------------------------------------------------------------------

Further, in support of uniform data collection and reporting, the following may
also be utilized: The Health Employer Data Information Set ("HEDIS"); Consumer
Assessment of Health Plan Satisfaction ("CAHPS") survey; and Health of Seniors
("HOS"); and PHARMACY will submit to HEALTH OPTIONS (in accordance with HEALTH
OPTIONS instructions) data required under this program. PHARMACY further
specifically agrees that it will require each entity and/or individual with
which PHARMACY contracts (provided that such entity and/or individual is
retained by PHARMACY to provide services or other activities in conformity with
this Agreement) to also specifically agree that such entity or individual is
also under the duty to so cooperate with these UR/QI and Encounter Data Programs
and to so abide by the decisions under these programs and with other aspects of
these programs, subject to rights of appeal as provided directly below.

c.PHARMACY specifically agrees that it will submit to HEALTH OPTIONS (in
accordance with HEALTH OPTIONS instructions under its Encounter Data Program)
all data necessary to characterize the context and purpose of each encounter
between a Medicare+Choice Member and PHARMACY (e.g. medical records for the
validation of encounter data). PHARMACY specifically certifies that all such
data submitted to HEALTH OPTIONS will be accurate, complete, and truthful, this
certification based on best knowledge, information, and belief. PHARMACY further
specifically agrees that it will require each entity and/or individual with
which PHARMACY contracts (provided that such entity and/or individual is
retained by PHARMACY to provide services or other activities in conformity with
this Agreement) to also specifically agree that such entity or individual is
also under this duty to submit encounter data.

4.Rights of Appeal: (a)Denial of Coverage:  In the event PHARMACY does not agree
with a denial of benefit coverage determination made by HOI, an appeal may be
filed with HOI, and HEALTH OPTIONS shall review such appeal as to any
Medicare+Choice Member in accordance with the appeal procedures then in effect.
PHARMACY acknowledges that HEALTH OPTIONS shall have final and binding authority
regarding all determinations of Medicare+Choice Member benefit coverage, subject
to review by applicable Federal and State regulatory authorities;

(b)Grievances and Appeals:  HEALTH OPTIONS has in place procedures for timely
hearing and resolution of grievances between Medicare+Choice Members and HEALTH
OPTIONS or certain other entities or individuals through which HEALTH OPTIONS
arranges for the provision of health care services (e.g. appeal rights
applicable to physicians, as described under Section 1861(r) of the Social
Security Act). HEALTH OPTIONS specifically agrees that these procedures will
meet any guidelines established by CMS, and both HEALTH OPTIONS and PHARMACY
agree to cooperate fully toward the investigation and resolution of any such
grievance and/or appeal and to abide by decision under these grievance and/or
appeal programs.

PHARMACY further specifically agrees that it will require each entity and/or
individual with which PHARMACY contracts (provided that such entity and/or
individual is retained by PHARMACY to provide services or other activities in
conformity with this Agreement) to also specifically agree that such entity or
individual is also under the duty to so fully cooperate toward the investigation
and resolution of any such grievance and/or and to so cooperate with these
programs and to so abide by the decisions under these programs.

5.Conscience Protection and Medicare+Choice Member Advice:  HEALTH OPTIONS
specifically agrees that it will not prohibit or otherwise restrict any provider
of medical services or supplies, acting within such provider's lawful scope of
practice, from advising, or advocating on behalf of, a Medicare+Choice Member
about:

E–5

--------------------------------------------------------------------------------

(i)The Medicare+Choice Member's health status, medical care, or treatment
options, including the provision of sufficient information to the individual to
provide an opportunity to decide among all relevant treatment options;

(ii)The risk, benefits, and consequences of treatment and non-treatments; or

(iii)The opportunity for the individual to refuse treatment and to express
preferences about future treatment decisions.

6.Accountability to CMS:

    HEALTH OPTIONS acknowledges:

(i)That it is HEALTH OPTIONS duty to oversee, and that it is accountable to CMS
for, any functions or responsibilities described in the standards set out in
Federal regulations concerning utilization of subcontractors under a
Medicare+Choice contract; and that

(ii)HEALTH OPTIONS may only delegate activities or functions in a manner
consistent with applicable requirements under these Federal regulations. Both
HEALTH OPTIONS and PHARMACY acknowledge that any service or other activities
performed by a related entity, contractor or subcontractor in accordance with a
contract or written agreement will be consistent with and comply with HEALTH
OPTIONS contractual obligations to CMS.

7.Prompt Payment/Claims Submission:  HEALTH OPTIONS shall remit payment for
claims submitted by PHARMACY for provision of Covered Services to
Medicare+Choice Members under this Medicare+Choice Amendment within thirty (30)
days of receipt, provided that the applicable claim is complete and accurate,
leaving no issues regarding HEALTH OPTIONS responsibility for payment. It is
specifically agreed that, to be eligible for compensation for the rendering of
Covered Services, PHARMACY must submit claims to HEALTH OPTIONS for such
services within sixty (60) days following the date of service, provided,
however, that corrections or additions to such claim shall be accepted by HEALTH
OPTIONS if made within sixty (60) days from HEALTH OPTIONS receipt of an initial
claim. Any claim submitted more than one hundred twenty (120) days following the
date of service may be denied, unless the claim was returned by HEALTH OPTIONS
for further information.

8.Medicare+Choice Member Financial Protection:  It is specifically acknowledged
that PHARMACY and each entity and/or individual with which PHARMACY contracts
(provided that such entity and/or individual is retained by PHARMACY to provide
services or other activities in conformity with this Agreement), are prohibited
from holding, and as a consequence each will not in any event attempt to hold,
any Medicare+Choice Member liable for payment of any fees that are the legal
obligations of HEALTH OPTIONS under its Medicare+Choice contract with CMS.

9.Confidentiality and Accuracy of Medicare+Choice Member Records:  For any
medical records or other health and enrollment information maintained with
respect to Medicare+Choice Members, Pharmacy, and each entity and/or individual
with which PHARMACY contracts (provided that such entity and/or individual is
retained by PHARMACY to provide services or other activities in conformity with
this Agreement), agree that each has established procedures to: (i)Safeguard the
privacy of any information that identifies a particular Medicare+Choice Member.
Information from, or copies of, records may be released only to authorized
individuals, and each ensures that unauthorized individuals cannot gain access
to or alter such records. Original medical records must be released only in
accordance with Federal or State laws, court orders, or subpoenas;

(ii)Maintain all such records and information in an accurate and timely manner;

(iii)Allow timely access by Medicare+Choice Members to the records and
information that pertain to them; and

E–6

--------------------------------------------------------------------------------

(iv)Abide by all Federal and State laws regarding confidentiality and disclosure
for mental health records, medical records, other health information, and
Medicare+Choice Member information.

10.Access:

PHARMACY agrees that:

(i)The Secretary of the Department of Health and Human Services ("HHS"), the
Comptroller General, HOI, or their designees have the right to inspect,
evaluate, and audit any pertinent contracts, books, documents, papers and
records of PHARMACY and/or those entities or individuals with which PHARMACY
contracts involving transactions relating to the Medicare+Choice contract
between CMS and HOI; and

(ii)HHS's, the Comptroller General's, HOI', or their designees' right to
inspect, evaluate, and audit any pertinent information for any particular
contract period will exist through six (6) years from the final date of the
applicable CMS/HEALTH OPTIONS contract period or from the date of completion of
any audit, whichever is later.

PHARMACY specifically agrees that it will require each entity and/or individual
with which PHARMACY contracts (provided that such entity and/or individual is
retained by PHARMACY to provide services or other activities in conformity with
this Agreement) to also specifically agree that such entity or individual is
also under this duty to so provide access.

11.Federal Funds:  HOI, since it is receiving Federal payments under its
contract with CMS, together with others paid by organizations such as HEALTH
OPTIONS to fulfill obligations under such a contract, are subject to certain
laws that are applicable to individuals and entities receiving Federal funds.
HEALTH OPTIONS is under a duty to inform such payees, and HEALTH OPTIONS hereby
informs PHARMACY as such a payee, that payments received from HEALTH OPTIONS
are, in whole or in part, from Federal funds. PHARMACY specifically agrees that
it will inform, in writing, those entities and/or individuals with which
PHARMACY contracts who receive payment as a consequence of this Agreement that
such payment is, in whole or part, also from Federal funds.

12.Non-Discrimination:  In carrying out obligations under this Medicare+Choice
Amendment, PHARMACY shall not discriminate against any Medicare+Choice Member on
a basis of race, color, religion, sex, national origin, age, health status,
participation in any government program (including Medicare), source of payment,
membership in a health maintenance organization, marital status or physical or
mental handicap, nor shall PHARMACY knowingly contract with any person or entity
which discriminates against any Medicare+Choice Member on any such basis.
PHARMACY specifically agrees that it will require each entity and/or individual
with which PHARMACY contracts (provided that such entity and/or individual is
retained by PHARMACY to provide services or other activities in conformity with
this Agreement) to also specifically agree that such entity or individual is
also under this duty to not so discriminate.

13.Advance Directives:  In compliance with the Patient Self-determination Act,
as amended, to the extent applicable, and other applicable laws, PHARMACY shall,
in a prominent place in all applicable Medicare+Choice Member patient records,
document the existence of an advance directive. PHARMACY specifically agrees
that it will require each entity and/or individual with which PHARMACY contracts
(provided that such entity and/or individual is retained by PHARMACY to provide
services or other activities in conformity with this Agreement) to also
specifically agree that such entity or individual is also under this duty to so
document the existence of an advanced directive.

14.Professional Standards:  Pharmacy, and each entity and/or individual with
which PHARMACY contracts (provided that such entity and/or individual is
retained by PHARMACY to provide

E–7

--------------------------------------------------------------------------------

services or other activities in conformity with this Agreement), agree to
provide Covered Services to Medicare+Choice Members in a manner consistent with
professionally recognized standards of health care.

15.Information Disclosure:  It is acknowledged that either party, together with
related entities, contractors, or subcontractors of either party, at the times
and in the manner that CMS requires (while safeguarding the confidentiality of
the doctor-patient relationship), may be under a duty to develop procedures to
compile, evaluate, and report to CMS, to Medicare+Choice Members, and to the
general public statistics and certain other information. Each party, related
entity, contractor, or subcontractor is hereby specifically authorized to
disclose such information.

16.Termination of Medicare Participation: (a)HEALTH OPTIONS:  In the event the
Medicare+Choice contract between HEALTH OPTIONS and CMS is terminated or not
renewed, this Medicare+Choice Amendment shall be deemed to also terminate upon
such date of termination or non-renewal unless CMS and HEALTH OPTIONS agree
otherwise. HEALTH OPTIONS will furnish PHARMACY with notice of any such
termination and the date any such termination becomes effective within ten
(10) days after HEALTH OPTIONS is notified by, or notifies, CMS of such
termination or non-renewal;

(b)PHARMACY:  Should PHARMACY and/or an entity or individual retained by
PHARMACY to provide services or other activities in conformity with this
Agreement not comply with any material, applicable Medicare law, regulation, CMS
or HEALTH OPTIONS instruction, HEALTH OPTIONS may furnish PHARMACY with notice
of such non-compliance and may elect to also terminate this Medicare+Choice
Amendment upon such notice. HEALTH OPTIONS will furnish PHARMACY with notice of
any such termination and the date any such termination becomes effective.
17.Continuation of Benefits:  Upon the written request of HOI, PHARMACY shall
continue, and shall cause each entity or individual with which PHARMACY
contracts ( provided that such entity or individual is retained by PHARMACY to
provide services or other activities in conformity with this Agreement) to
continue, to provide services or other activities in conformity with this
Agreement to Members of HEALTH OPTIONS who began a course of treatment prior to
such termination, subject to all of the terms and provisions of this Agreement,
until such course of treatment has been completed or arrangements satisfactory
to HEALTH OPTIONS and such Member have been made to have such treatment provided
by another appropriate provider; however, such continued treatment shall not be
required hereby to exceed ninety (90) days unless the applicable Member is then
hospitalized and, in that event, such course of treatment shall continue until
the applicable Member is discharged or until HEALTH OPTIONS and the Member have
arranged medically appropriate alternative care, whichever is earlier. Payment
for services provided pursuant to the forgoing provisions of this section shall
be made in accordance with the Fee Schedule of HEALTH OPTIONS in effect on the
date that such services were provided or the Medicare Allowable Amount,
whichever is lower.

18.Governing Law:  In the event that any provision of this Medicare+Choice
Amendment conflicts with the provisions of any statute or regulation applicable
to HOI, Pharmacy, or an entity and/or individual with which PHARMACY contracts
(provided that such entity or individual is retained by PHARMACY to provide
services or other activities in conformity with this Agreement), the provisions
of the statute or regulation shall have full force and effect. Each such party
agrees to comply, and PHARMACY agrees that it will require each of those
entities or individuals it retains to so comply, with all Medicare laws,
regulations, CMS instructions, and other Federal and State statutes to the
extent applicable.

E–8

--------------------------------------------------------------------------------

19.Member List:  To assist HEALTH OPTIONS in fulfilling its duty to make a good
faith effort to provide written notice of the termination of a contracted
provider within fifteen (15) working days to all Medicare+Choice Members who are
patients seen on a regular basis by a provider whose contract is terminating for
any reason, PHARMACY agrees that it will also undertake a good faith effort to
provide a list of such Medicare+ Choice Members to HEALTH OPTIONS within this
fifteen (15) day time-frame specific to PHARMACY and/or any such provider
retained by PHARMACY to provide services or other activities in conformity with
this Agreement. PHARMACY specifically agrees that it will require each such
provider to also so provide such a Medicare+Choice Member listing to either
PHARMACY or HEALTH OPTIONS within this fifteen (15) day time-frame.

20.Availability:  PHARMACY shall arrange for the provision of or make available
to, and shall cause each entity and/or individual with which PHARMACY contracts
(provided that such entity and/or individual is retained by PHARMACY to provide
services or other activities in conformity with this Agreement), to arrange for
the provision of or make available to, Medicare+Choice Members all services or
other activities that is to be provided in conformity with this Medicare+Choice
Amendment, and that are Covered Services, on a twenty-four (24) hour basis. If
office hours are maintained, each will arrange telephone coverage after regular
office hours and will assure that any Medicare+Choice Member who request receipt
of such services at any hour obtains appropriate instructions as to how and
where to obtain such services from others to assure that the life or safety of
any Medicare+Choice Member will not be jeopardized.

21.Medicare+Choice Amendment Interpretation:  It is acknowledged that this
Medicare+Choice Amendment shall only apply when "Covered Services" as defined in
this Amendment are provided to a "Medicare+Choice Member" as defined in this
Amendment on or after January 1, 2000. Medicare+Choice Member as so defined
(since this definition only applies to those individuals eligible for benefits
from HEALTH OPTIONS under a Medicare+Choice Plan) creates a special membership
classification. To the extent of any inconsistency between the terms of this
Medicare+Choice Amendment and the terms of the Agreement, the terms of this
Medicare+Choice Amendment control, but only to the extent of any such
inconsistency. It is further specifically agreed that HEALTH OPTIONS may
terminate this Amendment without terminating the underlying Agreement by
providing notice in conformity with the termination provisions of the Agreement,
provided that any such notice must specifically acknowledge that it only applies
to Medicare+Choice Members.


In all other respects, the terms and provisions of the Agreement shall remain
the same.

E–9

--------------------------------------------------------------------------------




ATTACHMENT 1 to MEDICARE+CHOICE AMENDMENT



DEFINITIONS


    For the purpose of this Amendment (including but not limited to
modifications to definitions utilized in the underlying Agreement specific to
this Amendment), the term:

1.CMS means the Centers for Medicare and Medicaid Services, formerly known as
the Health Care Financing Administration, a Federal agency.

2.Covered Services means the benefits covered under the applicable
Medicare+Choice Plan, as described and set forth in the applicable Evidence of
Coverage, including any endorsements and riders thereto, provided that the
Medicare+Choice Member is entitled to receive such benefits.

3.Emergency Medical Condition means a medical condition manifesting itself by
acute symptoms of sufficient severity (including severe pain) such that a
prudent layperson, with an average knowledge of health and medicine, could
reasonably expect the absence of immediate medical attention to resolve in—
(i)Serious jeopardy to the health of the individual or, in the case of a
pregnant woman, the health of the woman or her unborn child;

(ii)Serious impairment to bodily functions; or

(iii)Serious dysfunction of any bodily organ or part. 4.Emergency Services means
Covered Services which are either inpatient or outpatient services that are—
(i)Furnished by a provider qualified to furnish emergency services; and

(ii)Needed to evaluate or stabilize an Emergency Medical Condition 5.Evidence of
Coverage means one or more of the documents provided to a Medicare+Choice Member
which sets forth a description or summary of certain provisions of the
applicable Medicare+Choice Plan.

6.Medicare+Choice Plan means one of the various health care benefit packages
offered to enrolled Medicare+Choice Members by HEALTH OPTIONS under which the
Medicare+Choice Members have a financial incentive to use Participating
Providers.

7.Medicare+Choice Member means an individual eligible for benefits from HEALTH
OPTIONS under a Medicare+Choice Plan.

8.Participating Provider means a health professional or entity that has entered
into an agreement with HEALTH OPTIONS to be a Medicare+Choice Plan provider
network participant within the applicable service area, or as otherwise approved
by HEALTH OPTIONS to provide Covered Services to Medicare+Choice Members.

9.Urgently Needed Services means Covered Services provided when a
Medicare+Choice Member is temporarily absent from the applicable service (or, if
applicable, continuation) area (or, under unusual and extraordinary
circumstances, provided when the Medicare+Choice Member is in such service or
continuation area but HEALTH OPTIONS provider network is temporarily unavailable
or inaccessible) when such services are medically necessary and immediately
required— (i)As a result of an unforeseen illness, injury, or condition; and

(ii)It was not reasonable given the circumstances to obtain the services through
the HEALTH OPTIONS Participating Provider network.

E–10

--------------------------------------------------------------------------------



A CONFIDENTIAL TREATMENT REQUEST PURSUANT TO RULE 24b-2 UNDER THE SECURITIES ACT
OF 1934, AS AMENDED, FOR CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN FIELD WITH
THE SECURITIES AND EXCHANGE COMMISSION. THE INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN SOUGHT HS BEEN DELETED FROM THIS EXHIBIT AND THE DELETED TEXT
REPLACED BY AN ASTERISK (*).

HEALTH OPTIONS, INC.

INJECTABLE DRUGS AGREEMENT


EXHIBIT "E"

DELEGATED ACTIVITIES


    In conformity with §20.1 of the Agreement between the parties this EXHIBIT
"E" DELEGATED ACTIVITIES, effective from and after September 4, 2001, amends
said Agreement as follows:

*

E–11

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties agree to the foregoing provisions by placing
their duly authorized signatures below.

PHARMACY    


--------------------------------------------------------------------------------

Signature
 
 


--------------------------------------------------------------------------------

Name (Printed or Typed)
 
 


--------------------------------------------------------------------------------

Title
 
 


--------------------------------------------------------------------------------

Date Signed
 
 
HEALTH OPTIONS
 
 


--------------------------------------------------------------------------------

Signature
 
 


--------------------------------------------------------------------------------

Name (Printed or Typed)
 
 


--------------------------------------------------------------------------------

Title
 
 


--------------------------------------------------------------------------------

Date Signed
 
 

E–12

--------------------------------------------------------------------------------





A CONFIDENTIAL TREATMENT REQUEST PURSUANT TO RULE 24b-2 UNDER THE SECURITIES ACT
OF 1934, AS AMENDED, FOR CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN FIELD WITH
THE SECURITIES AND EXCHANGE COMMISSION. THE INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN SOUGHT HS BEEN DELETED FROM THIS EXHIBIT AND THE DELETED TEXT
REPLACED BY AN ASTERISK (*).


HEALTH OPTIONS, INC.

INJECTABLE DRUGS AGREEMENT



ATTACHMENT 1 TO EXHIBIT "E"

DELEGATED UTILIZATION MANAGEMENT FUNCTIONS


    The parties agree that certain utilization management activities are hereby
delegated by HEALTH OPTIONS to PHARMACY as may be more specifically set forth
and described on the attached Utilization Management Delegation Assessment
Matrix. It is specifically agreed that:

*

E–13

--------------------------------------------------------------------------------

A CONFIDENTIAL TREATMENT REQUEST PURSUANT TO RULE 24b-2 UNDER THE SECURITIES ACT
OF 1934, AS AMENDED, FOR CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN FIELD WITH
THE SECURITIES AND EXCHANGE COMMISSION. THE INFORMATION FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN SOUGHT HS BEEN DELETED FROM THIS EXHIBIT AND THE DELETED TEXT
REPLACED BY AN ASTERISK (*).

HEALTH OPTIONS, INC.

INJECTABLE DRUGS AGREEMENT


ATTACHMENT 2 TO EXHIBIT "E"

DELEGATED UTILIZATION MANAGEMENT FUNCTIONS


    OptionMed, Inc. UTILIZATION MANAGEMENT DELEGATED ASSESSMENT MATRIX *

E–14

--------------------------------------------------------------------------------



QuickLinks


HEALTH OPTIONS, INC. INJECTABLE DRUGS AGREEMENT
EXHIBIT "A" FEE FOR SERVICE PROGRAM DESCRIPTION
EXHIBIT "B" COMPENSATION
EXHIBIT "C" PERFORMANCE STANDARDS
EXHIBIT "D"

1 MEDICARE+CHOICE AMENDMENT



ATTACHMENT 1 to MEDICARE+CHOICE AMENDMENT
DEFINITIONS
EXHIBIT "E" DELEGATED ACTIVITIES
HEALTH OPTIONS, INC. INJECTABLE DRUGS AGREEMENT
ATTACHMENT 1 TO EXHIBIT "E" DELEGATED UTILIZATION MANAGEMENT FUNCTIONS
ATTACHMENT 2 TO EXHIBIT "E" DELEGATED UTILIZATION MANAGEMENT FUNCTIONS
